UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: September 30 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. SGA Global Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 100.0% CONSUMER DISCRETIONARY – 14.7% Amazon.com, Inc.* $ Arcos Dorados Holdings, Inc. - Cl. A Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. CONSUMER STAPLES – 22.8% Anheuser-Busch InBev N.V. - ADR Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. - ADR Colgate-Palmolive Co. Danone - ADR Wal-Mart de Mexico S.A.B. de C.V. - ADR ENERGY – 7.8% National Oilwell Varco, Inc. Schlumberger Ltd. FINANCIALS – 4.2% State Street Corp. HEALTH CARE – 18.7% Cerner Corp.* Fresenius Medical Care A.G. & Co. KGaA - ADR Mylan, Inc.* Novo Nordisk A/S - ADR Shandong Weigao Group Medical Polymer Co., Ltd. - Cl. H INFORMATION TECHNOLOGY – 26.0% Apple, Inc.* ARM Holdings PLC - ADR Automatic Data Processing, Inc. Baidu, Inc. - ADR* eBay, Inc.* SAP A.G. - ADR Visa, Inc. - Cl. A VistaPrint N.V.* SGA Global Growth Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS – 5.8% Ecolab, Inc. $ Linde A.G. - ADR TOTAL COMMON STOCKS (Cost $1,289,025) SHORT-TERM INVESTMENTS – 0.9% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $11,778) TOTAL INVESTMENTS – 100.9% (Cost $1,300,803) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. SGA Global Growth Fund SUMMARY OF INVESTMENTS As of December 31, 2011 (Unaudited) Security Type/Country Percent of Total Net Assets Common Stocks United States % Germany % China % France % Denmark % Mexico % Brazil % Argentina % Belgium % United Kingdom % Netherlands % Australia % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedule of Investments. SGA Global Growth Fund NOTES TO SCHEDULE OF INVESTMENTS – December 31, 2011 (Unaudited) Note 1 – Organization SGA Global Growth Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is long-term capital appreciation. The Fund commenced investment operations on December 31, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted prior to when the Fund’s net asset value is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. SGA Global Growth Fund NOTES TO SCHEDULE OF INVESTMENTS – December 31, 2011 (Unaudited) – Continued The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At December 31, 2011, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. SGA Global Growth Fund NOTES TO SCHEDULE OF INVESTMENTS – December 31, 2011 (Unaudited) – Continued The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of December 31, 2011, in valuing the Fund’s assets carried at fair value: Level 1 (Quoted Price) Level 2* (Other Significant Observable Inputs) Level 3* (Significant Unobservable Inputs) Total Investments, at Value: Common Stocks1 $ $
